Title: John Adams to John Jay, 14 February 1784
From: Adams, John
To: Jay, John


        
          Dear Sir
          The Hague Feb. 14. 1784.
        
        Last Evening, after mine to you of Yesterdays date, was gone to the Post office, yours of the Sixth, was sent me from thence.
        If I were to pray to Neptune, for Liberty of passing thro his Realm, again I should be tempted to Use the Form of a new converted American Indian, at Cape Cod, who went off in a fishing Vessell further to sea than he had ever been before, & was over taken by a storm. He had been taught he must pray, but had not been provided with a Form, so he addressed himself to his Divinity in these

Words “Let me ashore once again on that there Sandy Beach, (pointing to it with his Finger,) and if ever you catch me here again, I give you leave to drown me.”
        Ever Since my Arrival in Holland, I have been employed in endeavours to find out if it is possible to obtain Money for Mr Morris Bills—in the first Place by the Aid or Warranty of the Public that is the Regency of Amsterdam, and upon reasonable moderate Terms. This our best Friends now agree is altogether desperate.— in the next Place to see if any Means could be found to induce Individuals to lend us Money Upon my old Obligations.— This is also agreed to be absolutely impossible for So many other Powers give higher Interest and Premiums, and So many doubts are entertained about our States agreeing upon Funds to pay them, their Interest, that nobody will hear a Word, of venturing farther in the old Loan. The last Resource is to see if by any new Plan of a Loan, We can induce the Undertakers to furnish the Money. They decline and delay, And insist upon extravagant Terms, but will not as yet tottally refuse, nor Say what will be their lowest Terms.— So that I cannot come to you, untill this matter is determined, because, if they will finally agree to any Thing, I must be here, to agree upon the Conditions and Sign the Obligations.
        Dr Franklin and you, if Mr Laurens does not attend will be so good as to proceed, without waiting for me. I will readily answer any Question, according to the best of my Judgment, by Letter, and if you find any difficulty, and desire me to attend I will come as soon as I can.
      